ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-06-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 30 juin 1999, C.LJ. Recueil 1999, p. 983

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 30 June 1999, LC.J. Reports 1999, p. 983

 

N° de vente:
ISSN 0074-4441 Sales number 740
ISBN 92-1-070809-1

 

 

 
30 JUIN 1999

ORDONNANCE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

30 JUNE 1999

ORDER
983

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
30 June
General List
30 June 1999 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y». NIGERIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOUMANS, REZEK; Judge ad hoc AJIBOLA:
Deputy-Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 80 of the Rules of Court,

Having regard to the Application filed by the Republic of Cameroon
in the Registry of the Court on 29 March 1994 instituting proceedings
against the Federal Republic of Nigeria in respect of a dispute described as
“relat[ing] essentially to the question of sovereignty over the Bakassi
Peninsula”, in which the Court was also requested “to determine the
course of the maritime boundary between the two States beyond the line
fixed in 1975”,

Having regard to the Additional Application filed by Cameroon in the

4
LAND AND MARITIME BOUNDARY (ORDER 30 VI 99) 984

Registry on 6 June 1994 with a view to extending the subject of the dis-
pute to a further dispute described as “relat[ing] essentially to the ques-
tion of sovereignty over a part of the territory of Cameroon in the area of
Lake Chad”, in which Cameroon also requested the Court to join the two
Applications and “to examine the whole in a single case”,

Having regard to the Order of 16 June 1994, by which the Court,
noting that Nigeria had no objection to the Additional Application
being treated as an amendment to the initial Application, so that the
Court could deal with the whole in a single case, indicated that it had
no objection itself to such a procedure and fixed 16 March 1995 and
18 December 1995 as the time-limits for the filing, respectively, of the
Memorial of Cameroon and the Counter-Memorial of Nigeria,

Having regard to the Memorial filed by Cameroon and the preliminary
objections submitted by Nigeria, within the time-limits thus fixed,

Having regard to the request for the indication of provisional measures
submitted by Cameroon on [2 February 1996, and to the Order made by
the Court on 15 March !996 whereby it indicated certain provisional
measures addressed to both Parties,

Having regard to the Judgment of 11 June 1998 whereby the Court
ruled on the preliminary objections raised by Nigeria,

Having regard to the Order of 30 June 1998 whereby the Court fixed
31 March 1999 as the new time-limit for the filing of the Counter-
Memorial of Nigeria and to the Order of 3 March 1999 whereby it
extended that time-limit to 31 May 1999,

Having regard to the Counter-Memorial filed by Nigeria within the
time-limit thus extended;

Whereas the Nigerian Government states in the introduction to its
Counter-Memorial that the latter “includes counter-claims”; whereas in
Chapter 25 of its Counter-Memorial, entitled “Particulars of the Nigerian
Counter-Claims”, the said Government contends that

“TiJn its Application, Additional Application and Memorial, Cam-
eroon cited [a]. . . variety of ‘incidents’ along the border and, .. .
with respect to some of these, it has . . . brought in issue the inter-
national responsibility of Nigeria” ;

whereas it explains in the following terms the reasons which impelled it to
make counter-claims:

“However, the parties are and must be in a position of equality
before the Court in all respects, and as will be demonstrated, there
are many cases in which incursions are occurring along the border
from the Cameroon side and for which Cameroon is internation-
ally responsible. Therefore, Cameroon having advanced its State

5
LAND AND MARITIME BOUNDARY (ORDER 30 VI 99) 985

responsibility claims, Nigeria maintains the following counter-
claims.

In compliance with Article 80 of the Rules, Nigeria accordingly
brings counter-claims with respect to the matters set out below”;

and whereas, at the end of each section dealing with a particular sector of
the frontier, the Nigerian Government asks the Court to declare that the
incidents referred to

“engage the international responsibility of Cameroon, with com-
pensation in the form of damages, if not agreed between the
parties, then to be awarded by the Court in a subsequent phase of
the case”;

and whereas the seventh and final submission set out by the Nigerian
Government in its Counter-Memorial reads as follows:

“as to Nigeria’s counter-claims as specified in Part VI of this
Counter- Memorial, [the Court is asked to] adjudge and declare that
Cameroon bears responsibility to Nigeria in respect of those claims,
the amount of reparation due therefor, if not agreed between the
parties within six months of the date of judgment, to be determined
by the Court in a further judgment”;

Whereas the Counter-Memorial of Nigeria has been duly transmitted
to the Government of Cameroon and the latter has not made any objec-
tion to the submission of counter-claims:

Whereas submission (7) of the Nigerian Counter-Memorial contains
claims whereby Nigeria seeks, further to the rejection of Cameroon’s
claims, to establish the latter’s responsibility and to obtain reparation on
this account: and whereas such claims constitute “counter-claims” within
the meaning of Article 80 of the Rules of Court;

Whereas, the Court is of the view that the counter-claims of Nigeria
meet the requirement of jurisdiction set out in Article 80, paragraph 1, of
the Rules of Court;

Whereas Nigeria’s counter-claims were “made in the Counter-Memo-
rial of the party presenting [them] and . . . appear as part of [its] submis-
sions”, as required by Article 80, paragraph 2, of the Rules of Court;
whereas those claims rest on facts of the same nature as the correspond-
ing claims of Cameroon, and whereas all of those facts are alleged to
have occurred along the frontier between the two States; whereas the
claims in question of each of the Parties pursue the same legal aim,
namely the establishment of legal responsibility and the determination of
the reparation due on this account; and whereas the counter-claims of
Nigeria are therefore “directly connected with the subject-matter of the
claim[s] of the other [Plarty”, as required by Article 80, paragraph 1,
of the Rules of Court; and whereas, in the light of the foregoing, the

6
LAND AND MARITIME BOUNDARY (ORDER 30 VI 99) 986

counter-claims submitted by Nigeria are admissible as such and form
part of the present proceedings;

Whereas, in order to protect the rights which third States entitled to
appear before the Court derive from the Statute, the Court instructs the
Registrar to transmit a copy of this Order to them;

Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 28 June 1999, the Parties have agreed that a
Reply and a Rejoinder were necessary in this case, on the understanding
that each Party will have a period of nine months in which to prepare its
pleading;

Whereas, in view of the foregoing, the Court considers that it is neces-
sary for Cameroon to file a Reply and for Nigeria to file a Rejoinder,
relating to the claims of both Parties; and whereas it is necessary more-
over, in order to ensure equality between the Parties, to reserve the right
of Cameroon to present, within a reasonable period of time, its views in
writing a second time on the Nigerian counter-claims, in an additional
pleading which may be the subject of a subsequent Order,

Finds that the counter-claims submitted by Nigeria in its Counter-
Memorial are admissible as such and form part of the current proceed-
ings;

Decides that Cameroon shall submit a Reply and Nigeria shall submit
a Rejoinder, relating to the claims of both Parties;

Fixes the following time-limits for the filing of those pleadings:

For the Reply of Cameroon, 4 April 2000;
For the Rejoinder of Nigeria, 4 January 2001; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, one thousand
nine hundred and ninety-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Cameroon and the Government of the Federal
Republic of Nigeria, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
